EXHIBIT 10.2

ALLEGHANY CORPORATION

2015 MANAGEMENT INCENTIVE PLAN

1. PURPOSE OF THE PLAN. The purpose of the Alleghany Corporation 2015 Management
Incentive Plan (the “Plan”) is to allow Alleghany Corporation (the “Company”) to
provide incentive compensation bonuses (“Incentive Bonuses”) to its officers,
upon whom, in large measure, the sustained progress, growth and profitability of
the Company depends. The Plan provides for the award of both Incentive Bonuses
that are intended to satisfy the requirements for performance-based compensation
(“Qualifying Incentives”) in Section 162(m) of the Internal Revenue Code of
1986, as amended, and the regulations thereunder (the “Code”), and Incentive
Bonuses that are not intended to satisfy such requirements (“Non-Qualifying
Incentives”).

2. ADMINISTRATION OF THE PLAN. The Plan shall be administered by the
Compensation Committee of the Board of Directors of the Company (the
“Committee”). Subject to the provisions of the Plan, the Committee shall have
the exclusive authority to (i) select the officers to participate in the Plan,
(ii) establish performance goals for Incentive Bonuses, including without
limitation, any target, threshold or other level of performance that must be
achieved to earn an Incentive Bonus, (iii) determine whether Incentive Bonuses
will be Qualifying Incentives or Non-Qualifying Incentives, (iv) establish each
Participant’s Incentive Bonus opportunity (or range thereof), (v) determine the
amount of the Incentive Bonus payable to any Participant, and (vi) make all
other determinations and take all other actions necessary or appropriate for the
proper administration and operation of the Plan. Any determination by the
Committee on any matter relating to the Plan shall be made in its sole
discretion and need not be uniform among Participants. The Committee’s
interpretation of the Plan shall be final, conclusive and binding on all parties
concerned, including the Company, its stockholders and any Participant.

3. ELIGIBILITY. Incentive Bonuses under the Plan may be paid to those officers
(including officers who are directors) of the Company who shall be selected by
the Committee to participate in the Plan after consideration of management’s
recommendations (the “Participants”). Participants may receive multiple
Incentive Bonuses during the same year under the Plan.

4. PERFORMANCE PERIODS. Qualifying Incentives shall be payable to a Participant
as a result of the satisfaction of performance goals in respect of the calendar
year or such other period, not to be less than six months, as is selected by the
Committee (a “Performance Period”). Non-Qualifying Incentives may be payable to
a Participant as a result of the satisfaction of performance goals in respect of
a Performance Period or as a result of the achievement of an individual
objective or result, as determined by the Committee in its sole discretion.

5. INCENTIVE BONUSES.

(a) Incentive Bonuses. The Committee, in its sole discretion, may grant
Incentive Bonuses to any Participant, which Incentive Bonuses may be Qualifying
Incentives or Non-Qualifying Incentives. A Participant may be granted one or
more Qualifying Incentives or Non-Qualifying Incentives in respect of the same
Performance Period and may be granted both Qualifying Incentives and
Non-Qualifying Incentives at the same time or in respect of the same Performance
Period. Notwithstanding the foregoing, the grant or payment of any
Non-Qualifying Incentive shall not be made contingent on the failure to earn any
Qualifying Incentive.

(b) Qualifying Incentives. Incentive Bonuses granted to any Participant who is a
“covered employee” (as defined in Section 162(m) of the Code) for that
Performance Period shall be a Qualifying Incentive unless otherwise determined
by the Committee in its sole discretion. The right to receive (or retain) any
Qualifying Incentive shall be conditional upon the achievement of one or more
performance goals established by the Committee in writing at the time such award
is granted. Prior to the beginning of each Performance Period, or at such other
time no later than such time as is permitted by Section 162(m) of the Code, the
Committee shall establish in writing (i) the performance goal or goals (as
described in Section 5(c)), upon which a

 

1



--------------------------------------------------------------------------------

Participant’s Qualifying Incentive shall be based and (ii) after consideration
of management’s recommendations, the target (or range of) Qualifying Incentive
opportunity for each Participant based upon the attainment of such performance
goal or goals. The Committee may provide for a threshold level of performance
below which no amount of a Qualifying Incentive will be paid and a maximum level
of performance above which no additional Qualifying Incentive will be paid, and
it may provide for the payment of differing amounts for different levels of
performance. The Committee may provide that a Qualifying Incentive shall be
determined as an amount or a percentage of a specified incentive pool based upon
operating income, cash flow, earnings before income taxes, net income or other
measures constituting a performance goal (as described in Section 5(c)), with
such adjustments or exclusions as the Committee may determine; provided,
however, that if the payment to a Participant of the Qualifying Incentive is
based upon the attainment of one or more performance goals (as described in
Section 5(c)) established by the Committee, the Committee may determine the
amount of the incentive pool by reference to any measure (whether or not
constituting a performance goal as described in Section 5(c)) as the Committee
deems appropriate. The total amount or percentage of the incentive pool awarded
to Participants shall not exceed 100% of the incentive pool, and the amount paid
to any Participant from such incentive pool shall not be increased by any amount
not paid to any other Participant.

(c) Qualifying Incentive Performance Goals. Performance goals, which may vary
from Participant to Participant and from Qualifying Incentive opportunity to
Qualifying Incentive opportunity, shall be based upon the attainment of specific
amounts or percentages of, or increases or decreases in, one or more of the
following: revenues; operating income; net operating income; cash flow; earnings
before income taxes; net income; earnings per share; stockholders’ equity;
return or net return on assets or net assets, investments, capital or equity;
share price; share price appreciation; underwriting profits; gross or net
premiums written; net premiums earned; compound growth in net loss and loss
adjustment expense reserves; loss ratio or combined ratio of the Company’s
insurance businesses; operating efficiency or strategic business objectives
consisting of one or more objectives based on meeting specified cost targets;
business expansion goals; goals relating to acquisitions or divestitures; and
productivity improvements, all whether applicable to the Company or any relevant
subsidiary or business unit or entity in which the Company has a significant
investment, or any combination thereof as the Committee may deem appropriate.

Each performance goal may be expressed on an absolute and/or relative basis, may
be based on, or otherwise employ, comparisons based on internal targets, the
past performance of the Company or any subsidiary (or any business unit thereof)
and/or the past or current performance of other companies or indexes, may
provide for the inclusion, exclusion or averaging of specified items in whole or
in part, including without limitation, catastrophe losses, realized gains or
losses on strategic investments, acquisitions and divestitures, currency
fluctuations, discontinued operations, extraordinary items whether of income or
expense, accounting and tax changes, and any unusual or nonrecurring items, and,
in the case of earnings-based measures, may use or employ comparisons relating
to capital, shareholders’ equity and/or shares outstanding, assets or net
assets.

(d) Qualifying Incentive Determination. As soon as practicable after the end of
each Performance Period but before any Qualifying Incentives are paid, the
Committee shall certify in writing (i) whether the performance goal or goals
were attained and (ii) the amount of the Qualifying Incentive payable to each
Participant based upon the attainment of the performance goal or goals
established by the Committee. The Committee may determine to grant a Participant
a Qualifying Incentive equal to, but not in excess of, the amount specified in
the foregoing certification. The Committee may also reduce or eliminate the
amount of any Qualifying Incentive of any Participant at any time prior to
payment thereof, based on such criteria as it shall determine, including but not
limited to individual merit and attainment of, or the failure to attain,
specified personal goals established by the Committee. Under no circumstances
may the Committee increase the amount of the Qualifying Incentive otherwise
payable to a Participant beyond the amount originally established, waive the
attainment of the performance goals established by the Committee for purposes of
qualifying and Incentive Bonus as a Qualifying Incentive under Section 162(m) of
the Code or otherwise exercise its discretion so as to cause any Qualifying
Incentive not to qualify as performance-based compensation under Section 162(m)
of the Code.

 

2



--------------------------------------------------------------------------------

(e) Non-Qualifying Incentives. A Non-Qualifying Incentive may be awarded by the
Committee to any Participant (including covered employees) at any time before,
during or following the completion of any Performance Period and may, but need
not, be conditioned upon the achievement of any performance goals established by
the Committee. The Committee may increase, decrease or eliminate the amount of
any Non-Qualifying Incentive awarded to any Participant at any time prior to
payment thereof, based on such criteria as it shall determine, including but not
limited to individual merit and attainment of, or the failure to attain or
achieve, any performance goals or specified personal goals established by the
Committee or management, and the Committee may waive the attainment of or modify
the terms of any performance or personal goals established by the Committee or
management or otherwise exercise its discretion in any manner with respect to
any Non-Qualifying Incentive.

6. OTHER TERMS OF INCENTIVE BONUSES

(a) Death or Disability. In the event that a Participant previously awarded or
granted an Incentive Bonus shall die or become disabled prior to the completion
of the Performance Period with respect to such Incentive Bonus, the Participant
(or in the event of the Participant’s death, the Participant’s beneficiary)
shall be entitled to receive such amount, if any, of the Incentive Bonus granted
or awarded to the Participant as shall be determined by the Committee in its
sole discretion. Nothing contained herein shall preclude the Committee, in its
sole discretion, from granting a Non-Qualifying Incentive to any Participant in
respect of the Participant’s employment by the Company prior to such
Participant’s death or disability.

(b) Other Terminations of Employment. If a Participant’s employment terminates
prior to the end of a Performance Period for any reason other than death or
disability, the Participant shall not be entitled to receive any Qualifying
Incentive established for the Participant; provided, however, that if the
performance goals applicable to such Qualifying Incentive are achieved and
certified by the Committee (in accordance with Section 5(d)), the Committee, in
its discretion, may determine that the Participant shall be entitled to receive
all or any part of the Qualifying Incentive that would be payable to the
Participant based upon the achievement of those performance goals. If a
Participant previously granted a Non-Qualifying Incentive terminates employment
for any reason (other than death or disability), the Committee, in its sole
discretion, may determine that such Participant is entitled to receive payment
of all or any portion of such Non-Qualifying Incentive.

(c) Payment. As soon as practicable following the Committee’s determination of
the amount of any Qualifying Incentive payable to a Participant (in accordance
with Section 5(d)), but no later than March 15th of such year, such Qualifying
Incentive shall be paid by the Company in cash to such Participant. A
Non-Qualifying Incentive shall be paid in cash promptly (and in any event within
two and one-half months) following the date for payment specified by the
Committee at the time a Non-Qualifying Incentive is granted. Notwithstanding the
foregoing, if the Committee, in its sole discretion, determines that a
Participant who died or became disabled shall be entitled to receive an
Incentive Bonus, then such Incentive Bonus shall be paid to such Participant (or
in the event of the Participant’s death, the Participant’s beneficiary) in cash
promptly following the date for payment specified by the Committee at the time
the Incentive Bonus is determined by the Committee, but in no event later than
March 15th of the year following the year in which such death or disability
occurred. Nothing contained in this Plan shall require the acceleration of the
time of payment of any Incentive Bonus that the Participant has elected to defer
under any deferred compensation plan or arrangement of the Company.

(d) Annual Maximum. The Qualifying Incentives, individually or in the aggregate,
that could be payable to any Participant pursuant to the Plan in any single
calendar year shall not exceed $5 million.

7. DILUTION AND OTHER ADJUSTMENTS.

To the extent that a performance goal is based on, or calculated with respect
to, the Company’s common stock (such as earnings per share, book value per share
or other similar measures), then in the event of any corporate transaction
involving the Company

 

3



--------------------------------------------------------------------------------

(including, without limitation, any subdivision or combination or exchange of
the outstanding shares of common stock, stock dividend, stock split, spin-off,
split-off, recapitalization, capital reorganization, liquidation,
reclassification of shares of common stock, merger, consolidation, extraordinary
cash distribution, or sale, lease or transfer of substantially all of the assets
of the Company), the Committee shall make or provide for such adjustments in
such performance goal as the Committee may in good faith determine to be
equitably required in order to prevent dilution or enlargement of the rights of
Participants.

8. MISCELLANEOUS PROVISIONS.

(a) No Right to Incentive Bonus. Notwithstanding anything contained herein to
the contrary, no officer or other person shall have any claim or legally binding
right to be paid any Incentive Bonus awarded or granted under the Plan prior to
the actual payment thereof, and any Participant who terminates employment (other
than due to death or disability) prior to the payment of an Incentive Bonus
shall forfeit any right to receive such Incentive Bonus, regardless of the terms
of any award or grant or any prior determination by the Committee.

(b) No Assurance of Employment. Neither the establishment of the Plan nor any
action taken thereunder shall be construed as giving any officer or other person
any right to be retained in the employ of the Company.

(c) Withholding Taxes. The Company shall have the right to deduct from all
Incentive Bonuses payable hereunder any federal, state, local or foreign taxes
required by law to be withheld with respect to such payments.

(d) No Transfers or Assignments. No Incentive Bonus under the Plan nor any
rights or interests herein or therein shall be assigned, transferred, pledged,
encumbered, or hypothecated to, or in favor of, or subject to any lien,
obligation, or liability of a Participant to, any party (other than the Company
or any subsidiary), except, in the event of the Participant’s death, to his
designated beneficiary as hereinafter provided.

(e) Beneficiary. Any payments on account of an Incentive Bonus payable under the
Plan to a deceased Participant shall be paid to such beneficiary as has been
designated by the Participant in writing to the Secretary of the Company or in
the absence of such designation, according to the Participant’s will or the laws
of descent and distribution.

(f) Non-exclusivity of Plan. Nothing in the Plan shall be construed in any way
as limiting the authority of the Committee, the Board of Directors of the
Company, the Company or any subsidiary to establish any other annual or other
incentive compensation plan or as limiting the authority of any of the foregoing
to pay cash bonuses or other supplemental or additional incentive compensation
to any persons employed by the Company, whether or not such person is a
Participant in this Plan and regardless of how the amount of such bonus or
compensation is determined.

9. AMENDMENT OR TERMINATION OF THE PLAN. The Board of Directors of the Company,
without the consent of any Participant, may at any time terminate or from time
to time amend the Plan in whole or in part, whether prospectively or
retroactively, including in any manner that adversely affects the rights of
Participants; provided, however, that no amendment with respect to the terms of
the Plan relating to the ability to grant awards that constitute, or affect,
Qualifying Incentives that would require the approval of the stockholders of the
Company pursuant to Section 162(m) of the Code shall be effective without such
approval.

10. LAW GOVERNING. The validity and construction of the Plan shall be governed
by the laws of the State of Delaware, but without regard to the conflict laws of
the State of Delaware.

11. EFFECTIVE DATE. The Plan shall be effective when approved by the
stockholders of the Company in accordance with Section 162(m) of the Code.

 

4